Fourth Court of Appeals
                                        San Antonio, Texas
                                                June 10, 2013

                                            No. 04-13-00360-CV

                                           IN RE John PHELPS

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On June 7, 2013, relator filed a petition for writ of mandamus and a motion for
emergency stay. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and
the real parties in interest may file a response to the petition in this court no later than
June 24, 2013. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for interim relief is DENIED. The record provided does not include an
order setting relator’s motion to transfer continuing exclusive jurisdiction for hearing.


It is so ORDERED on June 10, 2013.                                            PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court




           1
          This proceeding arises out of Cause No. 2000-CI-07648, styled In the Interest of E. H-P., A Minor Child,
pending in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Richard Price presiding.